MORROW, Associate Judge.
The appellants were plaintiffs below and brought ejectment against the defendants, and the case was tried without jury before the trial court. The trial judge found that the plaintiffs had established a valid record title, subject to defeasance only by the defendants proving adverse possession. The court further found that the defendants had proved adverse possession and were entitled to their respective portions of a thirty foot strip of land, which was the subject of litigation. The questions presented were whether or not the evidence supported, first, the establishment of adverse possession, and seconcf, the establishment of a boundary by acquiescence,
 If the evidence and the reasonable inferences to be drawn therefrom support the verdict and the judgment of the trial court, the same will not be disturbed on *912appeal. An examination of the testimony and exhibits in evidence discloses not only that the trial court could have found the verdict reached, but should have so found. Not only have the defendants and their predecessors in title established adverse possession for the statutory period of seven years to the contested lands, but the evidence also discloses that a boundary by acquiescence has been established. F.S.A. § 95.16.
Finding no error in the verdict and judgment of the trial court, the same are affirmed.
Affirmed,
KANNER, Acting C. J., and SHANNON, J., concur.